 Case 1:19-cv-00843-FB-ST Document 8 Filed 07/22/20 Page 1 of 2 PageID #: 44




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
BERTHA PAYNE,

                      Plaintiff,                  MEMORANDUM AND ORDER
                                                  19-CV-0843 (FB) (ST)
       -against-

41 GROCERY DELI & GRILL CORP.,

                       Defendant.
----------------------------------------------x

BLOCK, Senior District Judge:

       Magistrate Judge Tiscione issued a Report and Recommendation (“R&R”)

recommending this action be dismissed for failure to prosecute.      ECF No. 7.    The

R&R advised that objections were due within fourteen days and warned that

“[f]ailure to file timely objections shall constitute a waiver of those objections . . .

on later appeal.”     R&R at 6.       The R&R was filed and served simultaneously on

December 2, 2019.        To date, no objections have been filed.

       Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate’s report and recommendation

operates as a waiver of further judicial review of the magistrate’s decision.”).   The
 Case 1:19-cv-00843-FB-ST Document 8 Filed 07/22/20 Page 2 of 2 PageID #: 45




Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R.      Accordingly,

the Court adopts it without de novo review and dismisses this action with prejudice

for failure to prosecute.1

      SO ORDERED.


                                              _/S/ Frederic Block__________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
July 22, 2020




      1
         Simultaneous with the R&R the Court ordered Plaintiff “to immediately
forward a copy of [the] R&R to the Defendant and file proof of service with this
Court.” To date, Plaintiff has not filed proof of service with the Court. “It is not
an efficient use of the Court’s or defendant[’s] resources to permit this case to
languish on the docket in the hope that plaintiff will reappear in the future.”
Caussade v. United States, 93 F.R.D. 625, 629 (S.D.N.Y. 2013) (citing Davison v.
Grillo, 2006 WL 2228999 (E.D.N.Y. Aug. 3, 2006)). Because Plaintiff has made
no effort to prosecute this action, “it would be unfair to the numerous other litigants
who await the attention of this Court to permit her suit to remain on the docket.” Id.

                                          2
